10-156-ag
         Zheng v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A099 757 213
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of April, two thousand eleven.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                REENA RAGGI,
 9                GERARD E. LYNCH,
10                      Circuit Judges.
11       _______________________________________
12
13       MING YUN ZHENG,
14                Petitioner,
15
16                         v.                                   10-156-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               G. Victoria Calle, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Civil Division; Cindy S.
28                                     Ferrier, Senior Litigation Counsel;
29                                     Brendan P. Hogan, Attorney, Office
30                                     of Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Petitioner Ming Yun Zheng, a native and citizen of the

 6   People’s Republic of China, seeks review of a December 31,

 7   2009, order of the BIA affirming the March 17, 2008,

 8   decision of Immigration Judge (“IJ”) Barbara A. Nelson,

 9   denying his application for withholding of removal and

10   relief under the Convention Against Torture (“CAT”).      In re

11   Ming Yun Zheng, No. A099 757 213 (B.I.A. Dec. 31, 2009),

12   aff’g No. A099 757 213 (Immig. Ct. N.Y. City Mar. 17, 2008).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we consider both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).   The applicable standards of review are well-

19   established.     See 8 U.S.C. §   1252(b)(4)(B); see also Chuilu

20   Liu v. Holder, 575 F.3d 193, 196 (2d Cir. 2009).

21       Substantial evidence supports the agency’s

22   determination that Zheng failed to meet his burden of proof.

23   The IJ reasonably found that Zheng’s testimony alone, even
 1   if credible, was insufficient to support his claim because

 2   his testimony was not sufficiently persuasive or detailed

 3   and was not reasonably corroborated.   See 8 U.S.C. §

 4   1158(b)(1)(B)(ii); Chuilu, 575 F.3d at 196-99.    We have held

 5   that the IJ’s designation of missing corroboration need not

 6   be done prior to the disposition of an alien’s claim.     See

 7   Chuilu, 575 F.3d at 198-99; see also   8 U.S.C.

 8   § 1158(b)(1)(B)(ii)(REAL ID Act provision codifying the rule

 9   that an IJ, weighing the evidence to determine if the alien

10   has met his burden, may rely on the absence of corroborating

11   evidence adduced by an otherwise credible applicant unless

12   such evidence cannot be reasonably obtained). Although the

13   Court in Chuilu limited its holding to pre-REAL ID Act

14   cases, we are not persuaded that the REAL ID Act provides

15   for an enhanced notice requirement given that: (1) the REAL

16   ID Act’s corroboration requirement closely tracks the

17   language in our case law regarding the procedures the IJ

18   must follow in relying on an alien’s failure to corroborate

19   otherwise credible testimony, see e.g., Diallo v. INS, 232

20   F.3d 279, 285-86 (2d Cir. 2000); (2) such a requirement

21   would contradict the immigration court’s requirement that

22   all supporting evidence must be filed in advance of the

23   hearing; and (3) such a requirement would essentially
 1   necessitate two merits hearings, causing unwarranted delay.

 2   Thus, the IJ did not err in relying on Zheng’s failure to

 3   corroborate his claim with an affidavit from his brother and

 4   rejecting his explanation that he was unaware that an

 5   affidavit from his brother would be necessary.    See Chuilu,

 6   575 F.3d at 198 (stating that the alien bears the ultimate

 7   burden of introducing corroborative evidence without

 8   prompting from the IJ).

 9       The IJ also reasonably refused to afford evidentiary

10   weight to Zheng’s baptism certificate because of the

11   discrepancies regarding the year in which he was baptized

12   and Zheng’s failure to provide corroborating testimony from

13   his pastor.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

14   F.3d 315, 342 (2d Cir. 2006) (providing that the weight

15   afforded to the applicant’s evidence in immigration

16   proceedings lies largely within the discretion of the IJ).

17   Accordingly, we find that the IJ’s determination that Zheng

18   failed to meet his burden of proof is reasonable.

19   See 8 U.S.C. § 1158(b)(1)(B)(ii); 8 C.F.R. § 1208.13; see

20   also Chuilu, 575 F.3d at 196-99.    Because Zheng’s claims for

21   withholding of removal and CAT relief were based on the same

22   factual predicate, the IJ also reasonably denied his claim

23   for CAT relief on this same ground.    See Paul v. Gonzales,

24   444 F.3d 148, 157 (2d Cir. 2006).
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12